Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the majority’s opinion as to Parts I, II and III. I, however, dissent as to the syllabus and the majority’s holding as to Part IV.
The majority holds that the tortious activity arose from a single animus and therefore appellee is only entitled to $1,000,000 in punitive damages. I disagree with the majority’s finding that all claims arise from a single animus. I would affirm the award of punitive damages in its entirety, since I find in addition to the seizure of the inventory on August 1, 1984, there was sufficient evidence before the jury to find that appellant, subsequent to the seizure of appellee’s goods, continued to interfere with appellee’s business, and that such interference was not merely incidental to a breach but rather there was evidence from which a jury could find that the actions of appellant or its agents were willful, wrongful, and malicious — thus creating a separate animus upon which punitive damages could be awarded.
I would affirm the judgment in its entirety.
Douglas, J., concurs in the foregoing opinion.